Quillian, Judge.
The defendant was convicted of larceny. The evidence shows that he took the goods from a place of business in Berrien County and removed them to his home in Lowndes County. The defendant contends the sole venue was in Lowndes County where the goods were found. With this contention we cannot agree. "Where property is stolen in one county and removed to another, the larceny is considered as having been committed in each county, and is punishable in either.” Green v. State, 114 Ga. 918 (2) (41 SE 55).

Judgment affirmed.


Jordan, P. J., and Evans, J., concur.